DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1, 4-8, 10-11, 13-16, 19-26 are currently pending and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-7, 10, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cahill (US 6116500) in view of Labrousse (EP 2785607) and Ginnery (US 1367692).
Regarding claim 1, Cahill teaches a packaged food product comprising: a container including at least one sidewall (see figure 1, item 20), a first end closure 
Claim 1 differs from Cahill in specifically reciting, “a slit in the at least one sidewall” and “wherein the slit is configured to allow the at least one sidewall of the cup to deform or deflect inward and allow air to travel from within the container along the at least one sidewall of the cup during insertion of the cup into the container.” 
It is noted however, that Cahill teaches the desirability of having a friction fit to the slidable cup (see column 2, lines 24-28) and Labrousse teaches a cup shaped insert, that has at least one slit, where the slit stops short of the bottom wall of the insert (see figure 1b and 2b - see annotated figures 1a and 2b below).  

    PNG
    media_image1.png
    343
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    356
    642
    media_image2.png
    Greyscale

Labrousse further teaches that the slits allow for the sidewalls of the cup to have flush contact with the inner wall of the outer container (see at least, column 3, lines 1-3).   Labrousse also teaches a cup having a slit (see figure 1, item 21; column 8, lines 37-41) for the purpose of allowing the cup to apply pressure onto the inner wall for providing a tight and plane contact between the lid and the wall (see column 6, lines 43-48).  Labrousse is pertinent and analogous because Labrousse is seen to be directed to a cup shaped insert used for packaging of various types of food.  Labrousse even teaches that the packaged product is not limiting can be any other frozen or chilled product (see paragraph 28).  Labrousse further teach that the slit in the sidewall of the cup can be advantageous for providing movement to the sidewall of the cup for appropriately engaging the sidewall of the container.  Cahill even teaches that flared configuration can be advantageous for providing added securement (see figure 8)
It is also noted that Ginnery provides further evidence of an insert having slits that do not extend to the base (see figure 2), where the slits (15) allow for the sidewall to deform inwardly (contracted in diameter) for providing a friction fit (see page 1, lines 24-36, 99-101).  Ginnery further evidences that the cuts are advantageous for conforming to the shape of the container due to differences in tolerances/variation in the 
To thus modify Cahill’s cup to thus include a slit, as taught by Labrousse and evidenced by Ginnery, would thus have been obvious to one having ordinary skill in the art for ensuring a flush, friction fit engagement between the sidewall of the cup and the sidewall of the container.
Further regarding the slit configured to allow the sidewall of the cup to deform or deflect inward and allow air to travel from within the container along the at least one sidewall of the cup during insertion, it is seen that Labrousse’s teachings of providing a slit in the sidewall of the insert that stops short of the bottom wall would also have resulted in some amount of air traveling from within the container and would also have allowed for the sidewall to deform or deflect inward.
Regarding claim 4, the claim differs in specifically reciting that the slit has a length greater than or equal to 1/2 inches.
However, the prior art teaches the slit extending from the rim of the cup to the base of the cup.  Therefore, the particular height of the slit would have been obvious to one having ordinary skill in the art, as a matter of proportion, based on the particular size of the cup and the contents to be placed in the cup.
Regarding claim 5, in view of Cahill and Labrousse, the combination teaches that the at least one sidewall of the container has an inner surface, the at least one sidewall of the cup has an outer surface, and the inner surface contacts the outer surface within the container.
Regarding claim 6, the combination teaches an overall shape of the at least one sidewall of the container is the same as an overall shape of the at least one sidewall of the cup.  That is, Cahill in view of Labrousse teaches cylindrical shaped sidewalls to the cup and to the container, as further recited in claim 7. 
Regarding claim 10, Cahill teaches that the container is configured to withstand an internal pressure greater than or equal to 8 psi (see column 6, lines 2-9).
Regarding claims 21 and 22, it is noted that Cahill and Labrousse teach that the sidewall of the cup is seen to be parallel to the sidewall wall of the container.  As such, the combination would also have taught the slit to be parallel to the sidewall of the container, because the combination teaches that the slits can be used to produce flaps in the sidewall that can aid in providing a secure seal to the sidewall of the container.
Regarding claim 24, Cahill teaches that as the dough proofs inside the container, the cup is urged against the closure (see column 4, lines 7-14; figure 4 and column 4, lines 15-31, which suggests an end disc to be used to further increase burst strength).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Cahill (US 6116500) as the primary reference, and in further view of Lagace (US 20170008658).
Claim 23 recites, “wherein the bottom wall of the cup is flat.”  It is noted however, that Cahill teaches that the bottom wall can be of any of a variety of shapes (column 5, lines 35-39).  While claim 23 differs from the Cahill in specifically reciting that the bottom wall of the cup is flat, Lagace teaches a bottom wall of a similar type of cup that can 
To therefore modify Cahill, who is not limiting regarding the specific shape of the bottom wall, and to use a bottom wall that is flat would have been obvious to one having ordinary skill in the art, for using other shapes recognized for the bottom wall of similar receptacles. 

Claims 11, 13-16, 19, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill (US 6116500) in view of Buccellato (US 20160107794),  Labrousse (EP 2785607) and Ginnery (US 1367692).
Regarding claim 11, the Cahill/Labrousse/Ginnery combination is taken as discussed above with respect to claims 1, 4-7, 10, 21, 22 and 24. 
Claim 11 differs from Cahill explicitly reciting the method steps of sealing a first end of a container with a first end closure, wherein the container includes at least one sidewall; depositing at least one dough product into the container through an opening at a second opposite end of the container; inserting a cup, including at least one sidewall, a bottom wall and a slit in the at least one sidewall, into the container through the opening, with the at least one sidewall of the cup contacting the at least one sidewall of the container; adding at least one additional food ingredient to the cup; and sealing the second end of the container with a second end closure to close the opening.
It is noted however, that Buccellato teaches a method of packaging a food product comprising: sealing a first end of a container with a first end closure (see paragraph 5), wherein the container includes at least one sidewall; depositing at least a reverse loading order can also be employed (i.e. where the separator and ingredient can be inserted first).   Buccellato thus teaches that whether the dough was first loaded into a sealed first end of the container or whether the cup comprising the additional ingredient was positioned in the container would have been an obvious rearrangement of steps, such that first loading the dough to the sealed end closure with subsequent loading of the separator cup would have been obvious based on the conventional expedient desired for loading the dough and cup into the container.
Claim 11 differs from the Cahill/Buccellato combination specifically reciting that the cup includes a slit in the at least one sidewall.  
However, Labrousse and Ginnery have been relied on as discussed above with respect to claim 1.  
To thus modify Cahill’s cup to thus include a slit, as taught by Labrousse and evidenced by Ginnery, would thus have been obvious to one having ordinary skill in the art for ensuring a flush, friction fit engagement between the sidewall of the cup and the sidewall of the container.
Regarding claim 13, as shown in Buccellato’s figures, Buccellato is seen to teach depositing the at least one dough product into the container includes depositing the at least one dough product such that the at least one dough product contacts the first end closure (see figure 1, item 12).  This is further supported by Buccellato teaching that the first end of the container is sealed with an end closure and then the dough is placed into the container, thus further suggesting contact with the end closure.  Cahill is also seen to teach the dough contacting a first end closure.
Regarding claim 14, Cahill (and Buccellato) teaches wherein inserting the cup into the container includes inserting the cup such that the bottom wall of the cup contacts the at least one dough product (see the figures).
Regarding claim 15, Cahill teaches that as the dough proofs inside the container, the cup is urged against the closure (see column 4, lines 7-14; figure 4 and column 4, lines 15-31, which suggests an end disc to be used to further increase burst strength).
Regarding claim 16, in view of Stone, Labrousse and Phillips the combination is seen to teach the at least one sidewall of the container has an inner surface, the at least one sidewall of the cup has an outer surface, and inserting the cup into the container includes inserting the cup such that the inner surface contacts the outer surface.
Regarding claim 19, the combination teaches the container and cup are cylindrical.
Regarding 25, it is noted that Cahill already teaches that the cup engages the closure after the dough has been stored and proofed, as discussed above with respect to claim 15.  While the rejection above with respect to claim 15 is directed to the second end closure, Buccellato teaches on paragraph 5 that a reverse order of inserting the 
Regarding claim 26, the Cahill / Buccellato combination suggests the dough deposited before the cup is inserted, as discussed in the rejection of claim 11 above. 

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1 and 11 above, which relies on Cahill (US 6116500) as the primary reference, and in further view of Fenske (US 20130129874).
Regarding claims 8 and 20, Cahill teaches that the at least one sidewall of the container comprises a spirally-wound construction (column 3, lines 53-55). 
Claims 8 and 20 differs from Cahill in specifically reciting that the container comprises of an inner liner layer, an outer label layer and one or more intermediate layers of composite material.
Fenske teaches similar dough containers, where the spirally wound packaging can include combinations of paper laminated to one or more layers of paper, metal, plastic, foil, thermoplastic or polymer (see paragraph 41), thus suggesting an inner liner layer, an outer “label” layer and intermediate layers of composite material.  To thus modify Cahill and to use a multi-laminate packaging structure would have been obvious .

Response to Arguments
On page 3 of the response, Applicant urges that Cahill does not rely on a friction fit in most of the disclosed embodiments and in the embodiment that does show a friction fit, a portion of the wall at 38 is thickened for a friction fit.  Applicant thus urges that there is no reason to modify the wall portion 38 of Cahill based on the lid 20 of Labrousse.
This urging is not seen to be sufficient to overcome the rejection.  It is noted that while Cahill teaches that there can be a thickened sidewall region that can allow for a frictional fit, Cahill also teaches on column 2, lines 24-29 that there diameter of the side-wall of the cup is only slightly less than that of the interior of the tubular body to provide a loose friction fit, and that preferably the cup side-wall has a thickened wall portion to enhance the friction fit.  Therefore, Cahill’s teachings are not seen to teach away from using other expedients for also enhancing the friction fit, as non-preferred embodiments and alternative embodiments are also equally applicable as prior art.  

On pages 3-4 of the response, regarding Labrousse, Applicant urges that there is no reason to modify the wall portion 38 of Cahill based on the lid of Labrousse, because Labrousse clearly teaches a lid designed to seal the top of the packaging; and because Labrousse’s slits would not work if the slits did not extend to entirety of the length of the sidewall and to the edge of the plate member 21.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, it is noted that Labrousse’s figures show that the slits need not extend to the bottom wall.  It is further not seen that having Labrousse’s slits stop short of the bottom wall would have prevented Labrousse’s flanges from contacting the inner wall of the packaging.  This is further evidenced by Ginnery who clearly teaches slits in a sidewall of a cup like element, and where the slits do not extend to the bottom of the cup like element, but still allow for frictional engagement between the cup like element and the inner wall of the container, where the slits help to conform the sidewall of the cup like element to the inner sidewall of the container.  It is also noted that Labrousse teaches that there is a ring member 210, which when tilted results in a change of the angular position of the flange member (see column 9, lines 24-39).  That is, the change in orientation of the ring member is translated to the flange to result in the change of angular position of the flange member.  Furthermore, even if Labrousse required the slits to extend to the bottom wall, Ginnery clearly teaches that it is not seen that slits are required to extend to the base of the cup like element, while still serving a similar purpose as Labrousse of providing frictional engagement between the sidewalls of the cup like element and the inner wall of the container (see paragraph 11 of Labrousse which teaches that the flexing of the flanges keep the cup like element in position within the container, by being in contact with the inner wall of the package; also see page 1, line 110 to page 2, line 9 of Ginnery where it is taught that the slits form a tight joint at 

Further on page 4 of the response, Applicant urges that the proposed combination has none of the features taught by Labrousse as being the reason for adding slits, but rather, adds the slits themselves to the cup of Cahill based on hindsight. 
However, Labrousse teaches that the purpose of the slits is for allowing the sidewalls of the cup element to have flush contact with the inner wall of the outer container (paragraph 11, column 2, line 48 to column 3, line 7) and for the purpose of allowing the sidewalls to apply pressure for a tight and plane contact between the lid and the wall (see Labrousse column 9, lines 34-39; column 6, lines 44-46).  Like Labrousse, Cahill also teaches that the sidewalls of the cup element are to frictionally engage with the sidewall of the container.  Therefore, Labrousse’s teachings of using slits in the sidewall so as to conform to the shape of the container would have been equally applicable to Cahill’s cup and container combination, for the similar advantageous purpose of providing a flush frictional fit.  To this point, Ginnery clearly states that the purpose of the slits is so that the cup element forms a tight fit with the interior of the container, irrespective of any manufacturing tolerances for the shape and dimensions of the inner wall of the container (see page 1, line 110 to page 2, line 9).  As Cahill already teaches the desirability of a friction fit, and as Cahill already teaches variations in the cup element for achieving this friction fit, one having ordinary skill in the 

Further on page 4 of the response, Applicant urges that there is no axial sliding in the Labrousse arrangement since the packaging has a truncated cone shaped wall and therefore, there is no need to allow airflow let alone airflow through the slits.
It is noted however, that as Labrousse together with Ginnery teach slits in a similarly shaped element it is seen that Labrousse’s teachings of providing a slit would also have resulted in some amount of air traveling from within the container and through the slits.  In Labrousse, by placing the cup like element into the container as shown in figure 1 and further causing the sidewalls to extend outward against the inner wall of the container, Labrousse is seen to teach some amount of axial sliding and some amount of air that would have been exchanged from the container and out through the slits.  Labrousse’s slits are seen to be configured to allow the at least one sidewall of the cup to deform or deflect inward and allow some amount of air to travel from within the container along the at least one sidewall of the cup during insertion of the cup into the container.

On page 5 of the response, Applicant urges that if Cahill’s container were to be modified by the teaching of Labrousse, the lid 20 would have slits that extend its entire length.
These urgings are not seen to be persuasive for the reasons already presented above.

On pages 5-6 of the response, Applicant urges that it would not be possible to apply a force P1 as shown in Labrousse because Cahill’s cup 30 is located at the bottom of the container.
This urging is not seen to be sufficient.  It is initially noted that claim 1 is only directed to the product and not the method of making.  Regarding claim 11, which recites a method, it is further noted that one of ordinary skill in the art would still have been required to slide the Cahill’s cup in position, and therefore, would still have allowed for a deflected cup sidewall to have air travel from within the container along the cup sidewall.  Further regarding claim 11, it is shown by Labrousse at figure 1 and by Ginnery that the cup like element’s sidewalls are caused to deflect inward during insertion and would obviously have had some air travel from within the container along the cup side wall.

Applicant’s arguments on page 6 with respect to Ginnery and Labrousse have been considered but are not seen to be sufficient to overcome the rejection, for the reasons already presented above.   In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, both Ginnery and Labrousse teach a cup like element with slits in the sidewall, where the slits allow for the sidewall to flex so as to provide a secure fit of the cup like element against the inner sidewall of the container.   As Cahill already teaches using friction as an expedient for securing a cup against the inner sidewall of a container, modification of Cahill in view of Labrousse and Ginnery would clearly have been obvious to one having ordinary skill in the art based on another conventional expedient used for providing frictional engagement between the cup like element and the inner sidewall of the container; where Labrousse and Ginnery’s teachings provide for ensuring a flush, friction fit engagement between the sidewall of the cup and the sidewall of the container.  It is further not seen that providing a seal to a container would be contrary to allowing airflow, because the claim limitation directed to airflow is during insertion of the cup into the container.  Inserting Cahill’s cup as 

Further on page 6 of the remarks, Applicant reiterates the above arguments with respect to claim 1, to claim 11.  These arguments are not sufficient for the reasons discussed above.
Applicant further urges on page 6 that modification of Buccellato’s separator would prevent the separator from function as intended, which is to remain fixed once the dough expands.
However, the rejection is not relying on modifying Buccellato’s cup, but rather, relying on Buccellato to teach the steps of how one of ordinary skill in the art can fill Cahill’s container to produce a sealed dough package.

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792